Citation Nr: 1602355	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for a right ulnar nerve (major) disability (hereinafter "nerve disability"), in excess of 0 percent from March 15, 2006 to January 20, 2012, and in excess of 10 percent beginning January 20, 2012.  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from August 1986 to December 1986, and from February 2003 to September 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2007 and December 2014 rating decisions of the RO in Atlanta, Georgia. 

This case was previously before the Board in July 2012, where the Board remanded the issues on appeal for additional development, including to provide a VA examination to assist in determining the nature and etiology of the right knee disability and the severity of the nerve disability.  The Board finds that there has been substantial compliance with the directives of the July 2012 remand.  The record reflects that outstanding treatment records were obtained and the Veteran received a new VA examination in October 2012.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the July 2012 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal for a higher initial rating for the 
service-connected nerve disability, a December 2014 rating decision granted a 
10 percent disability rating for the nerve disability with an effective date of January 20, 2012.  As the Veteran disagreed with the initial rating assigned following service connection for the nerve disability, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit for the nerve disability, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period on appeal from March 15, 2006 to June 23, 2015, the service-connected nerve disability has been manifested by mild incomplete paralysis of the ulnar nerve with symptoms of pain, weakened movement, swelling, and numbness.

2.  For the initial rating period on appeal from March 15, 2006 to June 23, 2015, the service-connected nerve disability has not been manifested by moderate incomplete paralysis, severe symptoms such as trophic changes, motor loss, and/or complete paralysis of the ulnar nerve.  

3.  For the initial rating period on appeal from June 23, 2015, the service-connected nerve disability has been manifested by moderate incomplete paralysis of the ulnar nerve with subjective symptoms of loss of grip, pain, and numbness, with objective findings of diminished sensation.

4.  For the initial rating period on appeal from June 23, 2015, the service-connected nerve disability has not been manifested by severe symptoms such as trophic changes, motor loss, and/or complete paralysis. 

5.  The Veteran has a current diagnosis of right knee patella femoral syndrome (PFS).

6.  The Veteran had symptoms of PFS of the right knee during active service. 

7.  The Veteran had symptoms of PFS of the right knee since service separation.

8.  PFS of the right knee was incurred in service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 10 percent, but no higher, have been met for the service-connected nerve disability from March 15, 2006 to June 23, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8616 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 30 percent, but no higher, have been met for the service-connected nerve disability from June 23, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8616 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As to the knee disability, in this decision, the Board grants service connection; therefore, as such action represents a complete allowance of the issue, no further discussion of VA's duties to notify and to assist is necessary. 

As the Board has found that the nerve rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist as to the nerve rating issue, the Veteran received VA examinations in April 2007, April 2008, October 2012, and June 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.
Higher Initial Rating for Nerve Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disabilities of the ulnar nerve are rated under the General Rating Formula for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a.  Under Diagnostic Code 8616, for the service-connected nerve disability, the Veteran is in receipt of a noncompensable disability rating (0 percent) from March 15, 2006 to January 20, 2012, and a 10 percent disability rating beginning January 20, 2012.  Under the General Rating Formula a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the major extremity.  A 30 percent rating requires severe incomplete paralysis of the ulnar nerve in the minor extremity, and a 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve in the major extremity.  The highest 50 and 60 percent ratings are assigned when there is complete paralysis of the ulnar nerve of the minor and major upper extremities, respectively, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a.    

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran contends generally that the service-connected nerve disability of the major extremity has been manifested by more severe symptoms and impairment than contemplated by the noncompensable (0 percent) disability rating assigned for the initial rating period from March 15, 2006 to January 20, 2012, and the 
10 percent disability rating staged from January 20, 2012.  See December 2009 substantive appeal via VA Form 9.  Specifically, the Veteran has reported complaints of chronic right hand pains, including numbness, tingling, loss of sensation, and weakness.  See June 2015 VA examination report. 

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected nerve disability exhibited symptoms or findings to warrant different ratings.  As such, the Board finds that the Veteran is entitled to a 10 percent rating for the initial rating period from March 15, 2006 (date of claim and grant of service connection) to June 23, 2015, and a 30 percent rating from June 23, 2015 (the date that it is ascertainable that the higher rating criteria are met).

After a review of all the evidence, lay and medical, the Board finds that from March 15, 2006 to June 23, 2015 the criteria for a disability rating of 10 percent, but no higher, have been met for the service-connected nerve disability because the nerve disability has been manifested by mild incomplete paralysis with symptoms of pain, weakened movement, swelling, and numbness.  The Board also finds that from March 15, 2006 to June 23, 2015 the service-connected nerve disability has not been manifested by moderate incomplete paralysis, severe symptoms such as trophic changes, motor loss, and/or complete paralysis to warrant a rating in excess of 10 percent for this period.  

June 2006 and June 2007 VA treatment records reflect the Veteran sought treatment for right hand and right arm numbness.  A June 2010 VA treatment record notes chronic right arm numbness due to an in-service motor vehicle accident.  A VA treatment record from July 2010 reflects right arm numbness and weakness since service separation, and a January 2012 VA treatment record notes treatment for "right hand numbness."  A separate January 2012 VA treatment note indicates the Veteran sought treatment for decreased sensation and numbness in the right hand.  

In April 2007, the Veteran underwent a VA examination for the nerve disability.  The April 2007 VA examination report reflects the Veteran conveyed experiencing numbness in the right hand (major extremity) with no aggravating or alleviating factors.  The Veteran reported difficulties with grabbing and gripping, but conveyed to the VA examiner the ability to drive.  The Veteran also reported experiencing flare-ups approximately 15 times per month that were moderate in discomfort, which lasted minutes to hours, and no discomfort the remaining days of the month.  Upon examination the April 2007 VA examiner found decreased sensation in the right hand and no motor impairment or paralysis.  

Upon examination one year later, in April 2008, the Veteran advanced experiencing numbness, tingling, and impaired coordination.  The April 2008 VA examiner noted normal pain and no motor impairment.  The April 2008 VA examiner did not offer an opinion as to the severity of the service-connected nerve disability.  

At a third VA examination in October 2012, the Veteran reported constant pain and mild numbness in the right (major) hand, which affected the ability to grasp objects.  The Veteran did not advance experiencing moderate, severe, or complete paralysis.  At the October 2012 VA examination, the VA examiner found mild incomplete paralysis of the right ulnar nerve proximately due to decreased sensation in the right hand and fingers.  The October 2012 VA examiner opined that dropping objects was likely due to decreased sensory perception and not due to muscle weakness. 

The Veteran underwent another VA examination for the nerve disability in June 2015.  The June 2015 examination report reflects the Veteran reported chronic moderate pain, tingling, and numbness in the right forearm and hand, which had recently worsened.  The Veteran also reported the nerve disability impacted grasping, gripping, holding, and lifting as well as writing and typing.  The Veteran did not report experiencing motor loss, the inability to spread the fingers (or reverse), and/or the inability to adduct the thumb.  At the June 2015 VA examination, the VA examiner found moderate incomplete paralysis of the right ulnar nerve, with decreased sensation in the right hand/fingers.  The VA examiner noted no trophic changes. 

Findings from the April 2007, April 2008, and October 2012 VA examinations, coupled with VA treatment records, are consistent with a 10 percent rating under General Rating Formula for Diseases of the Peripheral Nerves for the symptoms and level of impairment actually demonstrated by the nerve disability for the initial rating period from March 15, 2006 to June 23, 2015.  Diagnostic Code 8616 provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve.  In this case, as specifically noted at the October 2012 VA examination, the Veteran's nerve disability has manifested as mild incomplete paralysis of the ulnar nerve proximately due to decreased sensation.  See 38 C.F.R. § 4.124a, General Rating Formula for Disease of the Peripheral Nerves (providing a 10 percent rating for mild incomplete paralysis of the ulnar nerve).

While the evidence has met the criteria for a 10 percent initial disability rating during the period from March 15, 2006 to June 23, 2015, the evidence of record does not meet the criteria for a rating in excess of 10 percent.  An initial disability rating of 30 percent or higher for the right ulnar nerve (major) would only be warranted for moderate incomplete paralysis and/or complete paralysis, none of which are present here.  As discussed above, at the October 2012 VA examination, the Veteran was noted to have, at worst, mild incomplete paralysis.  The evidence of record also does not demonstrate the inability to spread the fingers (or reverse) or the inability to adduct the thumb.    

The Board also finds that, for the initial rating period on appeal from June 23, 2015 forward, the service-connected nerve disability has been manifested by moderate incomplete paralysis of the ulnar nerve (major) with subjective symptoms of loss of grip, pain, and numbness, with objective findings of diminished sensation.  As detailed above, at the June 2015 VA examination, the VA examiner found moderate incomplete paralysis of the right ulnar nerve (major).  The medical evidence of record shows that the nerve disability, from June 23, 2015, has been manifested by incomplete paralysis proximately due to decreased sensation in the right hand.  See June 2015 VA examination report.  As such, resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 30 percent, but no higher, have been met for the service-connected nerve disability from June 23, 2015 forward. 

The weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated for this period.  For the entire initial rating period on appeal from June, 23 2015, the nerve disability has not been manifested by severe symptoms such as trophic changes, motor loss, and/or complete paralysis.  As discussed above, at the June 2015 VA examination, the Veteran was noted to have moderate paralysis and not severe or complete paralysis.  The evidence of record also does not demonstrate motor loss, trophic changes, and or complete paralysis of the ulnar nerve as indicated by the inability to spread the fingers or adduct the thumb.  

Additionally, the Board has considered whether any other diagnostic code under the criteria for diseases of the peripheral nerves would allow for a higher initial disability rating and/or a separate compensable rating for the service-connected nerve disability.  A rating under Diagnostic Codes 8610 is not warranted as the Veteran has not been diagnosed with incomplete paralysis of the upper radicular group, incomplete paralysis of the middle radicular group (Diagnostic Code 8611), and/or incomplete paralysis of the median nerve (Diagnostic Code 8615); therefore, a disability rating under any of these diagnostic codes is not warranted.  38 C.F.R. § 4.124a. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right ulnar nerve under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the Veteran's nerve disability, and no referral for extraschedular consideration is required.  The nerve disability has manifested primarily as moderate incomplete paralysis of the ulnar nerve (major) with subjective symptoms of loss of grip, pain, and numbness.  The scheduler rating criteria specifically include numbness and decreased sensation as part of the General Formula for Diseases and Injuries of the Peripheral Nerves.  The scheduler rating criteria (Diagnostic Code 8616) specifically contemplate such
symptomatology and functional impairment.   In this case, comparing the Veteran's disability level and symptomatology of the nerve disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.   

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Service Connection for a Right Knee Disability 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, right knee PFS is not a "chronic disease" under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition;
 (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that a diagnosed right knee disability, including PFS, originated during active service due to an injury in a motor vehicle accident.  The Veteran has reported experiencing symptoms of a knee disability both in service and since service separation.  See December 2009 VA substantive appeal via Form 9; see also June 2015 VA examination report.  

At the outset, the Board finds that, while some service treatment records have been associated with the claims file, the record reflects that the remaining records are not available.  See March 2007 formal finding of unavailability of service treatment records.

Next, the Board finds that the Veteran is currently diagnosed with PFS of the right knee.  A June 2015 VA examination report reflects that the Veteran has a current diagnosis of right knee PFS.

The Board also finds that the Veteran's right knee was injured during service.  The Veteran's affirmations are consistent with a July 2003 service treatment record, which reflects treatment for right knee pain after "a vehicle accident" where the right knee went into the dashboard.  In the March 2006 claim, the Veteran first advanced a right knee disability "resulting from vehicle accident" during service.  The evidence of record reflects the Veteran has consistently attributed the right knee disability diagnosis to this injury.  A June 2005 VA treatment note reflects treatment for right knee pain that was proximately due to an in-service motor vehicle accident.  A February 2009 VA treatment record reflects the Veteran advanced injuring the right knee in service when "he was riding in an 
18-wheeler with helmet on, and it collided with the truck in front of it, and the truck behind his hit from behind."  

While a March 2007 formal finding of unavailability reflects the unavailability of service treatment records, the evidence of record contains a July 2003 service treatment record, which, as discussed above, reflects treatment for a right knee injury proximately due to a motor vehicle accident while in service.  For these reasons, the Board finds that the Veteran sustained a right knee injury in service. 

Finally, after a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of a right knee disability, later diagnosed as PFS of the right knee, in service and since service separation (i.e., whether a knee disability was "incurred in" service).  Favorable evidence includes that the Veteran has consistently advanced that a knee injury occurred while in service, that he sought treatment for right knee pain soon after release from service, and that other  service-connected disabilities have been attributed to the same in-service motor vehicle accident.     

In the March 2006 claim, the Veteran requested service connection for a right knee injury resulting from a "vehicle accident" during service.  Subsequently, in the December 2009 substantive appeal via VA Form 9, the Veteran conveyed having persistent right knee problems since the in-service motor vehicle accident.  An October 2012 VA examination report reflects the Veteran advanced the right knee began hurting in 2003 after being rear-ended in the in-service motor vehicle accident.  At a June 2015 VA examination, the Veteran conveyed having right knee pain since service separation and right knee pain had recently worsened.  

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's PFS of the right knee is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had knee disability symptoms that began during service and continued since service separation, which was later diagnosed as PFS of the right knee, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the knee disability (later diagnosed as PFS of the right knee) began in service and was so "incurred in" service.  The finding that the Veteran has had knee disability symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed PFS of the right knee.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease); see also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. Mar. 3, 2009) (per curiam) (nonprecedential) ("in some cases, lay evidence will be competent and credible evidence of etiology").

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PFS of the right knee is related to service, that is, was incurred in service.  In this case, a June 2005 VA treatment note provides a medical nexus opinion as to the etiology of the Veteran's right knee PFS, relating the current diagnosis to the history of knee pain since service.  Other evidence of record supporting service connection, in this case, includes a diagnosis of PFS of the right knee approximately 10 years after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the July 2003 service treatment note reflecting right knee treatment after a motor vehicle accident, the unavailability of other service treatment records, and lay statements establishing knee disability symptoms during service and shortly after service that continue to the present, tends to show that the symptoms of a right knee disability later diagnosed as PFS of the right knee had onset during service, that is, shows that right knee PFS was "incurred in" active service.  See 38 C.F.R. 
§ 3.303(d).  Additionally, the Veteran is service connected for other disabilities, like the nerve disability (discussed above), a left knee disability, and a back disability, which have been attributed to a "hit from behind motor vehicle accident (MVA) while in Iraq in July 2003."  See June 2007 Rating Decision.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PFS of the right knee has been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial disability rating of 10 percent, but no higher, for the period from March 15, 2006 to June 23, 2015 for the right ulnar nerve (major) is granted; a 30 percent rating, but no higher, from June 23, 2015 is also granted.  

Service connection for PFS of the right knee is granted.  


REMAND

TDIU 

After implementing the Board's decision to grant both service connection for a right knee disability and a higher initial rating for a nerve disability, and accomplishing any additional notification and/or development deemed warranted, the issue of entitlement to a TDIU should be adjudicated in light of all the evidence of record, considering additional occupation impairment caused by the right knee and nerve disabilities, along with all other service-connected disabilities.  The other service-connected disabilities are post-traumatic stress disorder, osteoarthritis of left knee, lumbar spondylosis, cervical spine degenerative disc disease, and left knee instability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action: 
1. After the completion of any additional development
deemed necessary, the RO should adjudicate the claim for TDIU.  If it is determined that the Veteran's 
service-connected disability picture fails to meet the combined rating percentage standards under 38 C.F.R. 
§ 4.16(a), the additional occupational impairment and symptoms due to any service-connected disability will need to be considered to determine whether referral for TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.

2. If TDIU remains denied, the Veteran and representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


